Citation Nr: 1721183	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  14-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a compensable rating for the right great toe.

2.  Entitlement to service connection for Eustachian tube dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and from October 1994 to December 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.  During the hearing, the Veterans Law Judge agreed that the record would be held open for 60 days in order for the Veteran to obtain and submit additional medical evidence in support of his claims.  Additional medical evidence was submitted in October 2015 and the Veteran also included an October 2015 waiver of RO review of the additional evidence.  As the Board is awarding a partial grant of the right great toe claim and remand of an additional big toe increase, as well as entitlement to service connection for Eustachian tube dysfunction, the Board finds that there is no prejudice to the Veteran in proceeding with the appeal.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The issues of an additional increased rating in excess of 10 percent for the right great toe claim and service connection for Eustachian tube dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right great toe arthritis is manifested by at least moderate pain, stiffness and limited motion.


CONCLUSION OF LAW

The criteria for an initial disability rating of at least 10 percent for the right great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5003, 5283, 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's right great toe claim is being increased to at least 10 percent with the current decision.  Therefore, the Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The provisions of 38 C.F.R. § 4.71a, DC 5283 provide that moderate malunion or nonunion of the tarsal or metatarsal bones is rated 10 percent disabling.  Where there is evidence of a moderately severe malunion or nonunion of the tarsal or metatarsal bones a 20 percent rating is assigned.  Where there is evidence of a severe malunion or nonunion of the tarsal or metatarsal bones a 30 percent rating is assigned.

The Veteran filed a pre-discharge compensation claim in August 2012.  An October 2013 rating decision granted service connection for the Veteran's right great toe and awarded him a noncompensable rating, effective the date following separation from service.  Thereafter, the Veteran filed a February 2014 notice of disagreement (NOD) in which he indicated his right great toe disability warrants a higher rating than noncompensable.  He indicated that he has arthritis in the joint, there appears to be a large hole in the bone where cartilage should be, the condition frequently locks up and is quite painful, and it is difficult for him to walk.

There was significant in-service treatment to the Veteran's right great toe.  An April 2011 MRI indicated mild degenerative changes over the right great toe metatarsophalangeal joint as noted by small marginal osteophytes and minimal subchondral sclerosis on both sides of the joint space.  The examiner noted likely subchondral cyst was seen over the mid portion of the great toe metatarsal head.  The Veteran also reported to the examiner he was experiencing pain and tenderness for several years with a pain level of 7/10 upon ambulation.

An April 2012 service treatment record indicated the Veteran complained of right big toe pain, which along with his other lower extremity conditions, caused the occasional use of crutches.  The examiner diagnosed an acquired deformity of the toe and hallux limitus.  A July 2012 service treatment record similarly noted that the Veteran had complained of right big toe pain off and on for several years.

The Veteran was afforded an in-service examination dated September 2012 in which the examiner diagnosed him with right great toe arthritis.  The examiner found no hallux valgus or hallux rigidus.  Additionally, a February 2014 VA opinion was submitted in which the examiner indicated a three to four year history of severe pain with the right great toe and decreased range of motion.  He noted the Veteran experiences pain while running, climbing, stooping and kneeling.  He stated the Veteran experiences a large defect in the right metatarsal head cartilage due to a subchondral cyst collapse.  He further reported the Veteran is able to work in a "desk job" and is a candidate for a right great toe replacement or fusion surgery.

As noted above, the Veteran was afforded a September 2015 Board hearing.  He reported that he has experienced pain, swelling and decreased range of motion with his right great toe.  He indicated that his symptoms should support an increased rating in excess of noncompensable.  He stated the toe may require a fusion surgery in the future and symptoms support a moderate or potentially even severe condition.

Based on the medical and lay evidence of record, the Board finds that an increased rating to at least a 10 percent is warranted for the Veteran's right great toe, when considering DC's 5283 and 5284.  The Veteran's right great toe disability more nearly approximates the criteria for at least a 10 percent, or moderate, disability rating.  38 C.F.R. § 4.7, 4.71a, DC 5283.

The evidence supports the Veteran suffered from right great toe symptoms near the end of his service period.  The April 2011 MRI found degenerative arthritis over the right great toe, small marginal osteophytes and minimal subchondral sclerosis on both sides of the joint space.  Further, a subchondral cyst was seen over the mid portion of the right great toe metatarsal head.  Additionally, a February 2014 VA opinion noted a three to four year history of severe pain with decreased range of motion.  The Veteran also testified at the September 2015 hearing that the right great toe hurts when he is walking and that he no longer runs or cross-country skis as he used to.  The Board finds that the Veteran's reports of pain and functional impairment to be credible as they are consistent with the medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).

The Board notes that the Veteran has degenerative arthritis of the right great toe.  In this regard, impairment to the single toe joint is not compensable per 38 C.F.R. § 4.71a, DC 5003, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the Board may evaluate the Veteran's claim for a compensable rating under other diagnostic codes, including DC's 5283 and 5284.  These diagnostic codes are found analogous to the Veteran's disability.  The Board reviews these diagnostic codes and finds, resolving all doubt in favor of the Veteran, that the manifestations found in the medical evidence and described by the Veteran warrant at least the assignment of a 10 percent rating, for moderate malunion of the right great toe under DC 5283.  The issue of entitlement to a rating in excess of 10 percent for the right great toe is discussed in the Remand portion below.


ORDER

An initial rating of at least 10 percent for the right great toe is granted, effective January 1, 2013.


REMAND

While additional delay is regrettable, the Board finds that an examination by a podiatrist is needed prior to final adjudication of the right great toe claim.  Further, the Veteran's claim for entitlement to service connection for a Eustachian tube dysfunction warrants a VA examination as well, with an ear, nose and throat physician, to determine the etiology of the claimed disability.

With regard to the right great toe claim, the current decision increased the rating to 10 percent based on moderate symptoms and malunion.  38 C.F.R. § 4.71a, DC 5283.  An additional VA examination is required to determine if an even greater increase is warranted based on the severity of his symptoms and also, to comply with guidelines established by the United States Court of Appeals for Veterans Claims (Court) decision issued in the case of Correia v. McDonald, 28 Vet. App. 158 (2016).
The Court in Correia establishes that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, an additional examination needs to be obtained to determine the current severity and manifestations of the Veteran's right great toe and to provide testing in compliance with Correia.

With regard to the Veteran's Eustachian tube claim, he received treatment in service for the condition.  A May 2008 service treatment record noted a mild Eustachian tube dysfunction which was treated with an antihistamine.  He was afforded a September 2012 VA examination in which the examiner found no signs or symptoms of a Eustachian tube dysfunction.  Additionally, an August 2013 VA opinion reported that there was no diagnosis provided because there was no pathology to render a diagnosis.

During the February 2014 NOD, the Veteran reported that Eustachian tube dysfunction was found during an examination for sleep apnea.  He stated flying is exceptionally painful and causes his ears to remain clogged for a week.  Thereafter, an October 2015 VA treatment record was submitted which indicated bilateral other specified disorder of the Eustachian tube.

The Board notes the Veteran's claim was denied by the RO in the October 2013 rating decision due to lack of a current diagnosis of Eustachian tube dysfunction.  As additional evidence has been received supporting a diagnosis of Eustachian tube dysfunction, an additional VA examination is required to determine the etiology of any currently diagnosed Eustachian tube disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one).

In light of the remand, any ongoing VA treatment records should be requested on remand since May 2016.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1. Associate the most recent VA treatment records with the claims file since May 2016.

2. Thereafter, schedule the Veteran for a VA examination with a podiatrist to assess the current nature and severity of his service-connected right great toe disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right great toe disability under the rating criteria.  In particular, the examiner should state whether the Veteran has malunion or nonunion of the right great toe and if so, is it considered moderate, moderately severe, or severe.

He or she should also indicate if there has been surgery to the right great toe or if surgery is scheduled.

The examiner should also test the joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further identify and describe any other symptoms and manifestations associated with the Veteran's right great toe disability.

A clear rationale should be provided for all conclusions.

3. Then, schedule the Veteran for a VA examination by an ear, nose and throat specialist to determine the nature and etiology of any currently diagnosed Eustachian tube dysfunction.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran currently has or has had during the appeal period beginning January 1, 2013, Eustachian tube dysfunction.

If so, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to service.

The examiner should address the in-service treatment from May 2008 and the other relevant lay and medical evidence in the record.  He or she should provide a complete rational for the opinions reached.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, and the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


